El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
Disponemos sobre las guías y normas que deben conte-ner las ordenanzas municipales que regulan los usos de foros públicos tradicionales.
I-H
El Festival del Café, Inc. (en adelante Festival) es una corporación sin fines de lucro debidamente inscrita en el De-partamento de Estado y creada en 1976 con el propósito de organizar y celebrar los actos conmemorativos de la funda-*232ción del pueblo de Yauco. Está adscrita al Centro Cultural Amaury Veray Torregrosa de Yauco, Inc. (en adelante Cen-tro Cultural), institución afiliada al Instituto de Cultura Puertorriqueña.
Desde el año de su creación, el Festival ha sido la entidad encargada de coordinar los actos preparativos y la celebra-ción misma de la fundación del pueblo de Yauco. Las fiestas conmemorativas toman lugar durante los últimos días del mes de’ febrero y primeros de marzo de cada año, pero ya desde meses antes cerca de treinta (30) comités compuestos cada uno de diez (10) personas, junto a entidades y personas privadas, participan en su organización. Según surge de la prueba desfilada y creída por el tribunal de instancia, las fiestas consisten en la celebración de actividades artísticas y culturales tales como exposiciones de artesanía y pintura, certámenes de obras literarias de los géneros de poesía, cuento y drama, recreación de la fiesta del acabe y otorga-ción de premios a aquellos yaucanos que se han destacado en el campo de las artes.
Cerca de cincuenta mil (50,000) personas participan y asisten al Festival que toma lugar en la plaza de Yauco (Plaza Fernando Pacheco), en las calles que rodean la plaza, en el Parque Arturo Lluberas, en el teatro escolar, en la biblioteca de las escuelas y en varios edificios públicos.
Mientras se estaba en los preparativos de la celebración del duodécimo festival, el 13 de diciembre de 1985 la Asam-blea Municipal de Yauco aprobó la Ordenanza Núm. 16, Serie 1985-86, la cual tuvo como motivo lo que en el lenguaje del primer “por cuanto” se expresa:
Es de conocimiento público que entre varias de las enti-dades que en años anteriores se ocupaban de la celebración y organización de las actividades que se efectuaban con motivo de la fundación de Yauco, denominadas como Festival del Café, han surgido lamentables diferencias de criterio. Estas diferencias, tanto entre las entidades antes señaladas, como *233en las diversas facciones o grupos dentro de dichas entidades, indefectiblemente señalan que para el año de 1986, y años ve-nideros, no se podrá[n] celebrar dichas efemérides con la ar-monía y el esplendor que se requiere para la celebración de la fundación de nuestro pueblo. (Énfasis suplido.) Apéndice, pág. 34.
Las diferencias de criterio a que alude la Ordenanza Núm. 16, supra, estriban en que en la asamblea convocada para elegir una nueva Junta Directiva del Centro Cultural de Yauco celebrada el 31 de marzo de 1985, dos (2) candidatos propuestos por el Alcalde codemandado para integrar la directiva fueron ampliamente derrotados, provocando tal re-sultado que el Alcalde, junto a un grupo de alrededor de quince (15) personas, abandonaran el lugar e impugnaran posteriormente los procedimientos habidos en la asamblea. Después de realizada una investigación por parte de funcio-narios del Instituto de Cultura Puertorriqueña, la nueva Junta Directiva electa fue debidamente certificada.
Este es el trasfondo que motiva la aprobación de la Orde-nanza Núm. 16-, supra, cuya validez constitucional se cues-tiona y que declara que, a los fines de la celebración de la fundación de Yauco, el municipio asume la organización y celebración de dicha actividad y prohíbe la celebración de actividad publica alguna sin la previa autorización del go-bierno municipal.(1)
La 4ta sección de la Ordenanza Núm. 16, supra, esta-blece:
*234El Gobierno Municipal de Yauco, a fin de no deslucir esta cele-bración de la Fundación de Yauco, Pueblo del Café, no autori-zará, organizará, ni celebrará ninguna actividad pública durante el período señalado en la Proclama del Alcalde, que altere los objetivos, metas y propósitos de la celebración de la Fundación de Yauco, Pueblo del Café. (Énfasis suplido.) Apéndice, pág. 34.
Unos días después de aprobada la Ordenanza Núm. 16, supra, la Asamblea Municipal de Yauco aprobó la Ordenanza Núm. 18, Serie 1985-86, con el propósito de enmendar varias secciones de la Ordenanza Núm. 16, supra, entre las que se encuentra la Sec. 11, que luego de enmendada lee:
Toda persona que organize [sic], celebre, o intente organi-zar o celebrar, cualquier clase de actividad o festividad, ya bien sea religiosa, cultural, cívica o social en la Plaza Fernando de Pacheco o el Parque Arturo Lluberas del Municipio de Yauco, y en las calles aledañas a la Plaza y al Parque, du-rante los días que mediante Proclama del Alcalde se esté cele-brando la Fundación de Yauco, Pueblo del Café, o que establezca o intente establecer kioscos artesanales o comer-ciales durante dichos días, sin el correspondiente permiso del Gobierno Municipal de Yauco, incurrirá en delito menos grave, y convicta que fuere, se le castigará con una multa no menor de cien dólares ($100.00) ni mayor de quinientos dó-lares ($500.00), o cárcel por un término no menor de treinta (30) días, o ambas penas a discresión [sic] del Tribunal. (Én-fasis suplido.) Apéndice, pág. 37.
Por entender los apelados que la celebración del duodé-cimo festival estaba proscrito por las ordenanzas mencio-nadas y que tal proscripción infringía, entre otros, sus derechos de libertad de expresión y asociación consagrados por la Constitución del Estado Libre Asociado de Puerto Rico, presentaron en el Tribunal Superior, Sala de Ponce, una petición de entredicho provisional e injunction prelimi-nar y permanente, con el fin de que ambas ordenanzas fue-ran declaradas inconstitucionales de su faz. El tribunal de instancia, si bien se negó a emitir una orden de entredicho *235provisional, dictó, previa celebración de vista al efecto, la sentencia siguiente:
En base a [sic] las anteriores determinaciones de hechos y conclusiones de derecho el Tribunal dicta Sentencia decla-rando [sic] Con Lugar la demanda y, en su consecuencia, de-clara inconstitucionales las Ordenanzas números 16 y 18, Serie 1985-86, del Municipio de Yauco y ordena a los deman-dados [que] cesen y desistan de impedir, por ellos o a través de terceras personas y de cualquier forma y manera, que los de-mandantes organicen y celebren la actividad denominada El Festival del Café, todo ello bajo apercibimiento de desacato. Apéndice, pág. 33.
El tribunal determinó que las ordenanzas eran vagas y excesivamente amplias, y privaban a los demandantes de sus derechos a un debido proceso de ley, a la igual protección de las leyes y a la libertad de expresión y asociación.
Inconformes con el dictamen del tribunal de instancia, los demandados acuden ante nos mediante la presentación de un escrito de apelación. Hacen cuatro (4) señalamientos de error que se reducen, en esencia, a dos (2):
1. Improcedencia del injunction permanente para impe-dir la aplicación y observancia de una ordenanza municipal sin que previamente, mediante sentencia final, firme, inape-lable e irrevisable, se hubiera determinado que la misma es inconstitucional o inválida.
2. Erró el tribunal de instancia al resolver que las Orde-nanzas Núm. 16 y Núm. 18 restringen los derechos de libre expresión y asociación de los demandantes y que la Orde-nanza Núm. 16, por sí misma, adolece de vaguedad y dema-siada amplitud violando así el derecho de los demandantes al debido procedimiento de ley y a la igual protección de las leyes.
Examinados los escritos de las partes, estamos en posi-ción de resolver.
*236II
Los municipios son criaturas de la Asamblea Legislativa, que constitucionalmente tiene la “facultad para crear, suprimir, consolidar y reorganizar ... lo relativo a su régimen y función; y podrá autorizarlos, además, a desarrollar programas de bienestar general y a crear aquellos organismos que fueren necesarios a tal fin”. Art. VI, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 362. Los municipios constituyen una entidad jurídica mediante la cual el Estado puede atender de manera más efectiva “el bienestar social y económico de un conglomerado vecinal específico, de acuerdo con sus necesidades y urgencias en particular”. Colón v. Municipio de Guayama, 114 D.P.R. 193, 199 (1983); Vélez v. Municipio de Toa Baja, 109 D.P.R. 369 (1980); F. Albi, Derecho municipal comparado del mundo hispánico, Madrid, Ed. Aguilar, 1955, pág. 21; E. Córdova, Curso de Gobierno Municipal, Río Piedras, Ed. Universitaria, 1964.
Estas entidades gubernamentales son células básicas de nuestro complejo tejido social, político y económico. Su intervención con la persona y la vida comunitaria parece intensificarse.
Recientemente nos hemos expresado sobre la constitu-cionalidad de ordenanzas municipales que reglamentan diversas actividades. En Vélez v. Municipio de Toa Baja, supra, nos expresamos sobre la validez constitucional de una ordenanza municipal que Controlaba la venta de bebidas em-briagantes; en Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987), sobre una ordenanza que controlaba el lugar de con-sumo de dichas bebidas; en Salas v. Municipio de Moca, 119 D.P.R. 625 (1987), sobre una ordenanza que prohibía el esta-cionamiento de vehículos públicos en las calles principales del pueblo, y más reciente aún, en American Express Co. v. Mun. de San Juan, 120 D.P.R. 339 (1988), y en Banco Popu *237lar v. Mun. de Mayagüez, 120 D.P.R. 692 (1988), sobre las facultades de los municipios para imponer el pago de pa-tentes municipales.
I — I HH l-H
Aunque la parte apelante no cuestiona la capacidad jurí-dica (standing) de los apelados para cuestionar la validez constitucional de la ordenanza municipal, hemos considerado el asunto.
En vista de la tendencia actual hacia la liberalización de las normas que rigen las determinaciones sobre si una parte tiene legitimación activa {standing), Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); las particulares circunstancias de este caso, el reconocimiento por la Asamblea Legislativa del Festival mediante la asignación de $10,000 anuales (R.C. de la C. Núm. 677 de 9 de julio de 1985, págs. 562, 580; R.C. de la C. Núm. 2549 de 2 de julio de 1987, págs. 534, 558); el interés público involucrado y tratándose éste de un recurso en que está implicada una instrumentalidad gubernamental, Solis v. Municipio de Caguas, 120 D.P.R. 53 (1987), y Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848 (1947), concluimos que actuó correctamente el tribunal de instancia al considerar el recurso. K.C. Davis, The Liberalized Law of Standing, 37 U. Chi. L. Rev. 450 (1970); L.L. Jaffe, Standing Again, 84 Harv. L. Rev. 633 (1971); M. Rohr, Fighting for the Rights of Others: The Troubled Law of Third-Party Standing and Mootness in the Federal Courts, 35 U. Miami L. Rev. 393 (1981); Virginia v. American Booksellers Assn., 484 U.S. 383 (1988).
Analizamos a continuación los dos (2) señalamientos de errores ya apuntados.
El primer señalamiento de error sobre la improcedencia del injunction permanente para impedir la aplicación *238y observancia de la ordenanza municipal es inmeritorio. Los apelantes se remiten a un estado de derecho inexistente desde hace más de trece (13) años como fundamento de su argumentación. Pasan por alto que la Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. see. 3524), que enmendó el Art. 3 de la Ley Núm. 1 de 25 de febrero de 1946, permite ahora que el tribunal de instancia dicte una orden de entredicho provisional, injunction preliminar o permanente, que en su parte pertinente dispone:
(2) Cuando en la petición se alegue que alguna persona, bajo la autoridad de alguna ley, ordenanza, o reglamento del Estado Libre Asociado de Puerto Rico, esté privando o sea el causante de que alguien esté privando al peticionario de algún derecho, privilegio o inmunidad protegido por la Constitución o las leyes del Estado Libre Asociado de Puerto Rico o por la Constitución o leyes de los Estados Unidos de América que sean aplicables a las personas bajo la jurisdicción del Estado Libre Asociado de Puerto Rico. 32 L.P.R.A. sec. 3524(3)(2).
Esta disposición es de aplicación a las ordenanzas apro-badas por los municipios, pues así lo dispone su texto.
IV
Los apelados alegaron en su petición que las ordenanzas en cuestión violaban sus derechos de libertad de expresión y asociación, a la igual protección de las leyes y a un debido proceso, garantizados por la Carta de Derechos de nuestra Constitución, por lo que el tribunal de instancia estaba facul-tado en ley para expedir el injunction, luego de concluir pro-bada la violación, como lo hizo en el caso de autos.
En vista del análisis y conclusión a que llegamos sobre la vaguedad de las ordenanzas en controversia, es innecesario profundizar en los planteamientos constitucionales que se nos hacen sobre libertad de expresión y de asociación.
El Estado y los gobiernos municipales tienen facultad para reglamentar el uso de sus propiedades. Sin em*239bargo, al hacerlo deben proveer guías y normas adecuadas para que los funcionarios encargados de poner en ejecución dicha reglamentación no lo hagan arbitraria e irrazonable-mente. Ello es particularmente importante cuando se trata de la concesión o denegación de una autorización o permiso para el uso de un foro público tradicional.
En Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139,145-146 (1973), adoptamos las expresiones sobre vague-dad de estatutos expresados por el Tribunal Supremo de Estados Unidos en Grayned v. City of Rockford, 408 U.S. 104 (1972), a los efectos de que:
“Es un principio básico del debido procedimiento que una ley es nula por vaguedad si sus prohibiciones no están clara-mente definidas. Las leyes imprecisas violentan diversos va-lores importantes. Primero, porque asumimos que el hombre es libre para elegir entre la conducta legal e ilegal, insistimos que las leyes den a la persona de ordinaria inteligencia una oportunidad razonable para saber qué está prohibido, de modo que pueda actuar en concordancia con ese conocimiento. Las leyes imprecisas pueden engañar al inocente al no pro-veer un aviso adecuado. Segundo, si ha de prevenirse la apli-cación arbitraria y discriminatoria, las leyes deben proveer normas claras para aquellos que las aplican. Una ley vaga de-lega, de modo no permisible, cuestiones básicas de política a policías, jueces y jurados para ser resueltas sobre bases sub-jetivas y ad hoc, con los consiguientes peligros de aplicación arbitraria y discriminatoria. Tercero, pero relacionado, cuando un estatuto impreciso ‘empalma con áreas sensitivas de las libertades básicas garantizadas por la Primera En-mienda’ ‘opera para inhibir el ejercicio de [esas] libertades’. Los significados inciertos inevitablemente llevan a los ciuda-danos a ‘permanecer mucho más lejos de la zona ilegal’... que si las fronteras de las áreas prohibidas estuviesen claramente demarcadas”.
Resumiendo, una ley adolece de vaguedad si: (1) una persona de inteligencia promedio no queda debidamente *240advertida del acto u omisión que el estatuto pretende prohi-bir y penalizar; (2) se presta a la aplicación arbitraria y dis-criminatoria, y (3) interfiere con el ejercicio de derechos fundamentales garantizados por la Constitución. Pueblo v. Hernández Colón, supra. El concepto de vaguedad en su esencia se refiere a la percepción que la persona de inteligen-cia promedio puede hacer de la reglamentación. Nota, The Void-for-Vagueness Doctrine in the Supreme Court, 109 U. Pa. L. Rev. 67 (1960); D. Nevares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Rev. C. Abo. P.R., 1987, pág. 17; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 12-31, pág. 1033; R.D. Rotunda, J.E. Nowak y J.N. Young, Treatise on Constitutional Law, Minnesota, Ed. West Publishing Co., 1986, Vol. 3, Sec. 20.9.
Tales principios son de igual aplicación a las ordenanzas municipales.
Por otra parte, cuando la reglamentación municipal se refiere al uso de propiedades del Gobierno que son foros públicos tradicionales, se requieren guías y normas más detalladas, pues dicha reglamentación puede estar regulando indirectamente las ideas o expresión de personas o grupos. Tribe, op. cih, Cap. 12.
Constituyen estos foros públicos tradicionales las calles, parques y plazas públicas. Boos v. Barry, 485 U.S. 312 (1988); Airport Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569 (1987); Perry Ed. Assn. v. Perry Local Educators’ Assn., 460 U.S. 37 (1983).(2)
En estos foros no se puede prohibir en forma absoluta las actividades de expresión, reglamentar el contenido *241de éstas y establecer clasificaciones por razón de materia o del contenido del mensaje. Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979); Sánchez Carambot v. Dir. Col. Univ. Hu-macao, 113 D.P.R. 153 (1982); Salas v. Municipio de Moca, supra.
Las ordenanzas municipales que regulan el uso de los foros públicos tradicionales deben contener guías y normas neutrales sobre el tiempo, lugar y manera en que se puede utilizar dicho foro. Miami Herald Pub. Co. v. City of Hallandale, 734 F.2d 666 (limo Cir. 1984).(3) La ausencia de dichas guías y normas convierten la ordenanza en vaga y da base a que en su implantación se utilicen criterios subjetivos en vez de criterios objetivos y neutrales por los funcionarios que otorgan los permisos. Cox v. New Hampshire, 312 U.S. 569 (1941); Kunz v. New York, 340 U.S. 290 (1951); Walker v. City of Birmingham, 388 U.S. 307 (1967); Shuttlesworth v. Birmingham, 394 U.S. 147 (1969). La reglamentación que delega amplios poderes discrecionales en funcionarios encargados de otorgar permisos para el uso de foros públicos tradicionales, sin las guías y normas ya indicadas, adolece de vaguedad. Lovell v. Griffin, 303 U.S. 444, 450-453 (1938); Cantwell v. Connecticut, 310 U.S. 296, 305-307 (1940); Airport Comm’rs v. Jews for Jesus, Inc., supra; Nowak, Rotunda y Young, op. cit., Sec. 20.47.
Desde tiempos inmemoriales los parques, las plazas y las calles en Puerto Rico han constituido foros de divulgación, de intercambio y de crítica de ideas. Es en ellos en *242donde la conciencia ciudadana y particular forma de ver el mundo tienen impacto y repercuten. Son los foros públicos por excelencia para la divulgación y expresión de ideas. Las calles en particular constituyen un instrumento eficaz de divulgación de ideas accesible para aquellos individuos y grupos que no cuentan con suficientes recursos económicos y que no tienen, por tanto, acceso a los medios de comunica-ción masiva como lo son la radio, la televisión y la prensa. Los derechos de expresión y el uso de las vías públicas en Puerto Rico, Comisión de Derechos Civiles de Puerto Rico, 1971. Por ello se requieren guías y normas adecuadas en la reglamentación de su uso.
V
Las ordenanzas municipales aprobadas por el Municipio de Yauco, si bien son neutrales de su faz y no establecen cla-sificaciones, adolecen de vaguedad y son demasiado amplias. Las mismas no contienen guías y normas adecuadas sobre tiempo, lugar y manera para el uso de los foros públicos tra-dicionales que regulan. El ejercicio de la discreción de los funcionarios encargados de conceder los permisos no está enmarcado dentro de guías y normas adecuadas. Ello da margen a que la concesión o denegación de permisos esté regida por los criterios subjetivos del funcionario encargado de ello.
Mediante las mismas el Municipio de Yauco asume la or-ganización y celebración del Festival y prohíbe la celebración de cualquier actividad pública sin el correspondiente per-miso del gobierno municipal, constituyéndola en delito pú-blico. La ordenanza adolece de sobreextensión al estar redactada en una forma demasiado abarcadora. Broadrick v. Oklahoma, 413 U.S. 601 (1973); New York v. Ferber, 458 U.S. 747 (1982); Brockett v. Spokane Arcades, Inc., 472 U.S. 491 (1985).
*243Las únicas guías o normas que se ofrecen para enmarcar el ejercicio de la discreción municipal en la concesión o dene-gación de permisos son: (1) el no deslucir la celebración del Festival y (2) el no alterar los objetivos, metas y propósitos de la misma. Todo ello justificado por las “lamentables dife-rencias de criterio” y el temor a que las efemérides no se puedan celebrar “con la armonía y esplendor que se re-quiere”. Las ordenanzas no disponen cuáles son los obje-tivos, metas y propósitos del Festival ni dan mayores guías y normas que las ya reseñadas. Las mismas están redactadas de forma tal que una persona de inteligencia promedio no queda debidamente advertida de los criterios a utilizarse en la concesión o denegación de permisos.
La Sec. 11 de la Ordenanza Núm. 18, supra, tipifica como delito menos grave la conducta de cualquier “persona que organize [sic], celebre, o intente organizar o celebrar, cual-quier clase de actividad o festividad, ya bien sea religiosa, cultural, cívica o social...”. Apéndice, pág. 37. La vaguedad de las guías y normas para la concesión o denegación de per-misos afectan a su vez la disposición penal, pues se prohíben actividades generales sin ofrecer guías y normas sobre cuáles requieren permiso y cuáles no.
Por los fundamentos expuestos, se confirma la sentencia apelada.
El Juez Asociado Señor Ortiz concurre con el resultado con opinión escrita. El Juez Asociado Señor Negrón García concurre con el resultado sin opinión escrita. El Juez Aso-ciado Señor Rebollo López disiente por entender que en el presente caso no existe “caso o controversia”, razón por la cual la sentencia dictada por el tribunal de instancia —con-firmada por este Tribunal mediante la opinión mayoritaria que se emite— resulta ser una opinión consultiva.
*244—O—

(1) La 2da sección de la Ordenanza Núm. 16, Serie 1985-86, dispone:
“Declara como por la presente se declara [sic], que a los fines de la celebra-ción de la fundación de Yauco, Pueblo del Café, el Municipio de Yauco, como tal y en representación de todo el pueblo, asume la celebración y organización de éstas.” Apéndice, pág. 34.
La organización de la actividad bajo la administración municipal estaría a cargo de un comité compuesto por miembros designados por el Alcalde.
Entre los cambios introducidos por la ordenanza, se cambió el nombre de la festividad a “Celebración de la Fundación de Yauco, Pueblo del Café”.


(2) Al referirnos a la jurisprudencia federal lo hacemos con el propósito per-suasivo que ésta tiene y no para fundamentar el resultado al que llegamos, el cual se apoya en la Constitución del Estado Libre Asociado de Puerto Rico y en nues-tra jurisprudencia. Michigan v. Long, 463 U.S. 1032 (1983).


(3) La reglamentación de foros públicos que regule la expresión en tiempo, lugar y manera tiene que ser neutral en su contenido, estar redactada en tér-minos limitados para promover un interés gubernamental significativo y debe proveer amplias alternativas de medios de comunicación. Perry Ed. Assn. v. Perry Local Educators’ Assn., 460 U.S. 37 (1983).